Name: Commission Regulation (EEC) No 3223/84 of 16 November 1984 on arrangements for imports into Ireland of certain textile products originating in Macao
 Type: Regulation
 Subject Matter: Asia and Oceania;  Europe;  trade policy
 Date Published: nan

 No L 301 /8 Official Journal of the European Communities 20 . 11 . 84 COMMISSION REGULATION (EEC) No 3223/84 of 16 November 1984 on arrangements for imports into Ireland of certain textile products originating in Macao THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), and in particular Article 1 1 thereof, Article 1 Without prejudice to the provisions of Article 2, imports into Ireland of the category of products origi ­ nating in Macao and specified in the Annex hereto shall be subject to the quantitative limits set out in that Annex. Whereas Article 1 1 of Regulation (EEC) No 3589/82 lays down the conditions under which quantitative limits may be established ; whereas imports into Ireland of textile products of category 76 specified in the Annex hereto and originating in Macao exceeded the level referred to in paragraph 3 of the said Article 11 ; Whereas , in accordance with paragraph 5 of the said Article 1 1 of Regulation (EEC) No 3589/82, on 20 September 1984, Macao was notified of a request for consultations ; whereas, as a result of these consulta ­ tions, it was agreed to make these products subject to quantitative limits for the years 1984 to 1986 ; Article 2 1 . Products as referred to in Article 1 , shipped from Macao to Ireland before the date of entry into force of this Regulation and not yet released for free circula ­ tion, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place before that date . 2 . Imports of products shipped from Macao to Ireland after the entry into force of this Regulation shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 3589/82 . 3 . All quantities , of products shipped from Macao from 1 January 1984 and released for free circulation , shall be deducted from the quantitative limit laid down . This quantitative limit shall not, however, prevent the importation of products covered by it but shipped from Macao before the date of entry into force of this Regulation . Whereas paragraph 1 3 of the said Article 1 1 provides for compliance with the quantitative limits to be ensured by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 3589/82 ; Whereas the products in question exported from Macao between 1 January 1984 and the date of entry into force of this Regulation must be set off against the quantitative limit for the year 1984 . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Whereas this quantitative limit should not prevent the importation of products covered by it shipped from Macao before the date of entry into force of this Regu ­ lation ; It shall apply until 31 December 1986 .(') OJ No L 374, 31 . 12 . 1982, p . 106 . 20 . 11 . 84 Official Journal of the European Communities No L 301 / 9 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 November 1984. For the Commission Ã tienne DAVIGNON Vice-President ANXEX Quantitative limits from 1 January to 31 December Cate ­ gory CCT heading No NIMEXE code ( 1984) Description Member States Unit 1984 1985 1986 76 IRL tonnes 7 8 961.01 B I 61.02 B [I a ) 61.01-13, 15 , 17 , 19 61.02-12, 14 Men 's and boys outer garments : Women 's , girls ' and infants ' outer garments : B. Other : Men 's and boys ' woven industrial and occupational clothing Women 's , girls ' and infants ' woven aprons, smock-overalls and other industrial and occupational clothing (whether or not also suitable for domestic use), of wool , of cotton or of man-made textile fibres